DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  
As to claim 17, the claim recites “the second gate enabling signal comprises a second pre-chamfer interval and a second chamfer interval in each cycle”, which is a limitation that appears to have been amended into independent claim 13.  The Examiner suggests deleting the limitation “the second gate enabling signal comprises a second pre-chamfer interval and a second chamfer interval in each cycle” in claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Applicant cited figure 10 & paragraphs 57 & 58 of the instant application for support for the new claims 20-21 [should be claims 21-22?].  Upon review of the Applicant’s citations in both the published instant application and the as filed instant application, there does not appear to be explicit support for “a duration of the first pre-chamfer interval is equal to a duration of the second pre-chamfer interval”.
Referring to figure 10, the figure appears to only support a first pre-chamfer interval and a second pre-chafer interval.  There are no markings indicating that the first pre-chamfer interval or the second pre-chamfer interval are of equal duration.
For purposes of examination, the Examiner will be interpreting “a duration of the first pre-chamfer interval is equal to a duration of the second pre-chamfer interval” as “a duration of the first pre-chamfer interval having a first duration and a duration of the second pre-chamfer interval having a second duration”.

Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive.
Regrading the rejection of claims 1, 13, & 19, the Applicant argues [Remarks: pg. 15, last para. - pg. 16, 1st para.], that “First of all, there is a clear difference between the pixel driver architecture of this application and the pixel driver architecture of Cho and Chen. In particular, the amended claim 1 recites the first column of subpixels is connected to an odd-row gate line, while the second column of subpixels is connected to an even-row gate line, where of the two pixels in the same row that are both connected to the first-column data line, the pixel connected to the first-row scan line and the pixel connected to the second-row scan line are negative polarity pixels. In contrast thereto, in Cho and Chen, the first-column subpixel is connected to an even-row gate line, and the second-column subpixel is connected to an odd-row gate line. Of the two pixels in the same row that are both connected to the first-column data line, the pixel connected to the first-row scan line and the pixel connected to the second-row scan line are both positive polarity pixels.”
The Office respectfully disagrees.
	Refer to figures 2-3 & 5-6 of Cho. Cho teaches that the connections of the first column of subpixels [first column of pixels to the left and connect to data line dl1] and the connections of the second column of subpixels [second column of pixels to the right and connected to data line dl1] alternate every other gate line.  
Basically, Cho teaches the first column of subpixels are connected to odd-row gate lines and the second column of subpixels are connected to even-row gate lines [see figs. 5-6].  Cho also teaches the first column of subpixels are connect to even-row gate lines and the second column of subpixels are connected to odd-row gate lines [see figures 2-3].
	Thus, Cho as modified by Che teaches the amended claim limitation of “the first column of subpixels being connected to an odd-row gate lines, the second column of subpixels being connected to even-row gate lines”.

	Regarding the rejection of claims 1, 13, & 19, the Applicant argues [Remarks: pg. 16, last para. - pg. 17, 1st para. ], that “Second, the waveforms of the gate enabling signals of Cho and Chen are also different from the waveforms of the gate enabling signals recited by the amended claim 1, mainly at the onset of the chamfer. In particular, the amended claim 1 recites "the waveform of the voltage of the first gate enabling signal and a waveform of the voltage of the second gate enabling signal are both chamfered waveforms; and the first gate enabling signal comprises a first pre-chamfer interval and a first chamfer interval in each cycle; the second gate enabling signal comprises a second pre-chamfer interval and a second chamfer interval in each cycle; the first chamfer interval and the second chamfer interval start at the same time; wherein a slope of the first chamfer interval is greater than that of the second chamfer interval; the voltage of the first gate enabling signal of the odd-column subpixels after chamfering is equal to the voltage of the second gate enabling signal of the even-column subpixels after chamfering. See paragraph [0046]-[0047] and [0050] of the specification and FIGS 1-4 in Chen, during a certain time period from the beginning of the scanning cycle T3 and T4, Chen fails to disclose that the first chamfer interval and the second chamfer interval start at the same time.”
	The Office respectfully disagrees.
Neither the claim language nor the detailed specification have explicitly recited or explained how the first chamfer interval and the second chamfer interval start at the same time, as argued by the Applicant.
	Referring to figures 10-11 of the instant application, the timing diagrams show that the first chamfer interval and the second chamfer interval appear to start at different times.  Also note that the first chamfer interval and the second chamfer interval appear to start in the same time period corresponding to one data pulse signal corresponding to the data line. 
	Referring to figures 4 & 7 of Cho, which teaches that that an even gate line pulse and an odd gate pulse are both enabled corresponding to a same time period corresponding to one data pulse.
	Refer to figure 4 of Chen, which teaches that an even gate line pulse and an odd gate line pulse are both chamfered and enabled corresponding to a same time period corresponding to one data pulse.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Cho, as taught by Chen, to improve image quality by eliminating defects of uneven brightness, as taught by Chen [para. 8].
	Therefore, Cho as modified by Chen teaches the argued and amended claim limitation. 

	Regarding the rejection of claims 1, 13, & 19, the Applicant argues [Remarks: pg. 17, last para. - pg. 18, 1st para.], that “Third, Cho is completely silent regarding that a voltage of a gate enabling signal of the first column of subpixels is greater than that of a gate enabling signal corresponding to the second column of subpixels, and Chen teaches that a voltage of a gate enabling signal of the first column of subpixels is greater than that of a gate enabling signal corresponding to the second column of subpixels, but Chen didn't clear that an absolute value of a difference between a turning-on voltage and a turning-off voltage of the odd-column subpixels is greater than an absolute value of a difference between the turning-on voltage and the turning-off voltage in even columns; the amended claim 1 recites that before chamfering the voltage of the first gate enabling signal of the odd-column subpixels is greater than the voltage of the second gate enabling signal of the even-column subpixels, and after chamfering, the voltage of the first gate enabling signal of the odd-column subpixels is equal to the voltage of the second gate enabling signal of the even-column subpixels. Therefore, an absolute value of a difference between a turning-on voltage VGH and a turning-off voltage VGL of the odd-column subpixels is greater than an absolute value of a difference between the turning-on voltage VGH and the turning-off voltage VGL in even columns; and since the magnitude of flicker is related to the magnitude of the absolute value of (VGH-VGL), flicker can be reduced by reducing VGH voltage; and the first chamfer interval and the second chamfer interval start at the same time, in this way, process margin and uniformity can be improved.”

	The Office respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “an absolute value of a difference between a turning-on voltage and a turning-off voltage of the odd-column subpixels is greater than an absolute value of a difference between the turning-on voltage and the turning-off voltage in even columns”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	However, the argued claim limitation appears to be in new dependent claim 22.  
	Refer to Chen, figures 1-4 & paragraphs 40-41, which teaches all sub-pixels have the same turning-off voltage, turn-off voltages, note the different turning-on voltage, turn-on voltages [see fig. 4, turn-on voltage vgh3 & turn-on voltage vgh4]. 
	an absolute value between turning-on and turning off voltage of an odd column would be greater than the absolute value of the difference between the turning on voltage and turning off voltage of an even column.
	Thus, Cho as modified by Chen teaches the new dependent claim 22 as argued.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-7, 11-15, 17, 19, & 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20080079678), in view of Chen et al. (US 20160365045).
As to claim 1, Cho teaches a display panel [abstract & figs. 2 & 5], comprising:
a substrate (liquid crystal panel 400) [figs. 2 & 5 & para. 36];
the substrate being provided with 
	a plurality of data lines (data lines dl1 to dln) [figs. 2 & 5 & para. 36], a plurality of gate lines (plurality of gate lines A & plurality of gate lines B) [figs. 2 & 5 & para. 36], and a plurality of pixel units [figs. 2 & 5 & para. 37], and 
	a gate driver chip (gate driver gd) [figs. 2 & 5 & para. 36] which outputs gate enabling signals to the gate lines to turn on the pixel units [figs. 2 & 5 & para. 36 & 39], 
wherein each pixel unit comprises subpixels of different colors arranged along the direction of the gate lines [figs. 3-4 & 6-7 & para. 43];
each row of pixel units comprises a plurality of pixel groups, and each pixel group comprises a first column of subpixels in the front (a first column of pixels to the left and connected to data line dl1) [figs. 2-4 & 5-6] and an adjacent following second column of subpixels (a second column of pixels to the right and connected to data line dl1) [figs. 2-4 & 5-6], the first column of subpixels and the second column of subpixels being connected with the same data line (note adjacent first column and second column share data line dl1) [figs. 2 & 5], and the first column of subpixels and the second column of subpixels being connected to two different gate lines (adjacent first column of subpixels and second column of subpixels utilizes different gate lines) [figs. 2-4 & 5-6]; 
the polarities of data driving signals adopted by two adjacent pixel groups in the each row of pixel units are opposite (adjacent first column of subpixels and second column of subpixels corresponding to data line dl1 have different polarity than adjacent first column of subpixels and second column of subpixels corresponding to data line dl2) [figs. 2-4 & 5-6]; and 
a voltage of a gate enabling signal of the first column of subpixels is the same as that of a gate enabling signal corresponding to the second column of subpixels [figs. 4 & 7];
the first column of subpixels are odd-column subpixels (a first column of pixels to the left and connected to data line dl1) [figs. 2-4 & 5-6], the second column of subpixels are even-column subpixels (a second column of pixels to the right and connected to data line dl1) [figs. 2-4 & 5-6], the first column of subpixels being connected to odd-row gate lines [figs. 5-6], the second column of subpixels being connected to even-row gate lines [figs. 5-6].
Cho does not explicitly teach the voltage of the gate enabling signal of the first column of subpixels is greater than that of a gate enabling signal corresponding to the second column of subpixels.
Chen teaches the concept of a display panel [abstract], wherein a voltage of a gate enabling signal of a first column of subpixels (g3, vgh3) [figs. 1-4 & para. 46-47 & 50] is greater than that of a gate enabling signal corresponding to a second column of subpixels (g4, vgh4) [figs. 1-4 & para. 46-47 & 50].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Cho, such that the voltage of the gate enabling signal of the first column of subpixels is greater than that of a gate enabling signal corresponding to the second column of subpixels, as taught by Chen, to improve image quality by eliminating defects of uneven brightness, as taught by Chen [para. 8].
Thus, Cho as modified by Chen teaches a voltage of a first gate enabling signal corresponding to the odd-column subpixels is greater than that of a second gate enabling signal of the even-column subpixels (g3, vgh3 > g4, vgh4) [Chen: figs. 1-4 & para. 46-47 & 50];
wherein a waveform of the voltage of the first gate enabling signal and a waveform of the voltage of the second gate enabling signal are both chamfered waveforms (note chamfering) [Chen: figs. 1-4 & para. 46-47 & 50];
wherein the first gate enabling signal comprises a first pre-chamfer interval and a first chamfer interval in each cycle (note scanning cycle t3) [Chen: figs. 1-4 & para. 46-47 & 50];
the second gate enabling signal comprises a second pre-chamfer interval and a second chamfer interval in each cycle (note scanning cycle t4) [Chen: figs. 1-4 & para. 46-47 & 50];
the first chamfer interval and the second chamfer interval start at the same time [Chen: figs. 1-4 & para. 46-47 & 50];
wherein a slope of the first chamfer interval is greater than that of the second chamfer interval [Chen: figs. 1-4 & para. 46-47 & 50];
the voltage of the first gate enabling signal of the odd-column subpixels after chamfering is equal to the voltage of the second gate enabling signal of the even-column subpixels after chamfering (vsp3 = vsp4) [Chen: figs. 1-4 & para. 46-47 & 50].
As to claim 2, Cho as modified by Chen teaches the display panel according to claim 1, wherein the charging voltages of the first column of subpixels and the second column of subpixels are the same [Chen: para. 47-48].
As to claim 3, Cho as modified by Chen teaches the display panel according to claim 1, wherein the polarities of data driving voltages corresponding to the first column of subpixels and the second column of subpixels are the same (adjacent first column of subpixels and second column of subpixels corresponding to data line dl1 have same polarity) [Cho: figs. 2-4 & 5-6].
As to claim 6, Cho as modified by Chen teaches the display panel according to claim 1, wherein a slope of a chamfer of the first gate enabling signal is greater than that of a chamfer of the second gate enabling signal [Chen: figs. 1-4 & para. 46-47 & 50].
As to claim 7, Cho as modified by Chen teaches the display panel according to claim 1, wherein a voltage of the first pre-chamfer interval is greater than that of the second pre-chamfer interval [Chen: figs. 1-4 & para. 46-47 & 50]; and 
a lowest voltage of the first chamfer interval is equal to a voltage of the second chamfer interval [Chen: figs. 1-4 & para. 46-47 & 50].
As to claim 11, Cho as modified by Chen teaches the display panel according to claim 1, wherein the display panel adopts a half-source driver [Cho: figs. 2 & 5 & para. 40 & Chen: para. 35 & 5].
As to claim 12, Cho as modified by Chen teaches the display panel according to claim 1, wherein the display panel adopts a dual driving mode [Cho: figs. 2-4 & 5-6].
As to claim 13, Cho teaches a driving method of a display panel [abstract & figs. 2 & 5], comprising the steps of: 
outputting, by a gate driver chip (gate driver gd) [figs. 2 & 5 & para. 36], gate enabling signals to each row of pixel units according to control signals [figs. 2-4 & 5-7 & para. 36 & 39];
outputting, by a data driver chip (data driver dd) [figs. 2 & 5 & para. 36], the same data signal to a first column of subpixels (a first column of pixels to the left and connected to data line dl1) [figs. 2-4 & 5-6] and a second column of subpixels of each row of pixels (a second column of pixels to the right and connected to data line dl1) [figs. 2-4 & 5-6]; 
controlling two adjacent pixel groups in each row of pixels to adopt data driving signals with opposite polarities (adjacent first column of subpixels and second column of subpixels corresponding to data line dl1 have different polarity than adjacent first column of subpixels and second column of subpixels corresponding to data line dl2) [figs. 2-4 & 5-6]; and 
controlling, by the gate driver chip, a voltage of a gate enabling signal corresponding to the first column of subpixels to be the same as a gate enabling signal corresponding to the second column of subpixels [figs. 4 & 7];
wherein the first column of subpixels are odd-column subpixels (a first column of pixels to the left and connected to data line dl1) [figs. 2-4 & 5-6], the second column of subpixels are even-column subpixels (a second column of pixels to the right and connected to data line dl1) [figs. 2-4 & 5-6], the first column of subpixels being connected to odd-row gate lines [figs. 5-6], the second column of subpixels being connected to even-row gate lines [figs. 5-6].
	Cho does not explicitly teach a voltage of a gate enabling signal corresponding to the first column of subpixels to be greater than that of a gate enabling signal corresponding to the second column of subpixels.
	Chen teaches the concept of a driving method of a display panel [abstract], wherein a voltage of a gate enabling signal corresponding to a first column of subpixels (g3, vgh3) [figs. 1-4 & para. 46-47 & 50] to be greater than that of a gate enabling signal corresponding to a second column of subpixels (g4, vgh4) [figs. 1-4 & para. 46-47 & 50].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gate driver chip utilized with the driving method of Cho, such that the gate driver chip further outputs a voltage of a gate enabling signal corresponding to the first column of subpixels to be greater than that of a gate enabling signal corresponding to the second column of subpixels, as taught by Chen, to improve image quality by eliminating defects of uneven brightness, as taught by Chen [para. 8].
Thus, Cho as modified by Chen teaches a voltage of a first gate enabling signal corresponding to the odd-column subpixels is greater than that of a second gate enabling signal of the even-column subpixels (g3, vgh3 > g4, vgh4) [Chen: figs. 1-4 & para. 46-47 & 50];
wherein a waveform of the voltage of the first gate enabling signal and a waveform of the voltage of the second gate enabling signal are both chamfered waveforms (note chamfering) [Chen: figs. 1-4 & para. 46-47 & 50];
wherein the first gate enabling signal comprises a first pre-chamfer interval and a first chamfer interval in each cycle (note scanning cycle t3) [Chen: figs. 1-4 & para. 46-47 & 50];
the second gate enabling signal comprises a second pre-chamfer interval and a second chamfer interval in each cycle (note scanning cycle t4) [Chen: figs. 1-4 & para. 46-47 & 50];
the first chamfer interval and the second chamfer interval start at the same time [Chen: figs. 1-4 & para. 46-47 & 50];
wherein a slope of the first chamfer interval is greater than that of the second chamfer interval [Chen: figs. 1-4 & para. 46-47 & 50];
the voltage of the first gate enabling signal of the odd-column subpixels after chamfering is equal to the voltage of the second gate enabling signal of the even-column subpixels after chamfering (vsp3 = vsp4) [Chen: figs. 1-4 & para. 46-47 & 50].
As to claim 14, Cho as modified by Chen teaches the driving method of the display panel according to claim 13, wherein the polarities of data driving voltages corresponding to the first column of subpixels and the second column of subpixels are the same (adjacent first column of subpixels and second column of subpixels corresponding to data line dl1 have same polarity) [Cho: figs. 2-4 & 5-6].
As to claim 15, Cho as modified by Chen teaches the driving method of the display panel according to claim 13, wherein the charging voltages of the first column of subpixels and the second column of subpixels are the same [Chen: para. 47-48].
As to claim 17, Cho as modified by Chen teaches the driving method of the display panel according to claim 14, wherein the second gate enabling signal comprises a second pre-chamfer interval and a second chamfer interval in each cycle (note scanning cycle t4) [Chen: figs. 1-4 & para. 46-47 & 50];
a voltage of the first pre-chamfer interval is greater than that of the second pre-chamfer interval [Chen: figs. 1-4 & para. 46-47 & 50]; and 
a lowest voltage of the first chamfer interval is equal to a voltage of the second chamfer interval [Chen: figs. 1-4 & para. 46-47 & 50].
As to claim 19, Cho teaches a display apparatus [abstract], comprising a display panel [abstract & figs. 2 & 5], wherein the display panel comprises: 
a substrate (liquid crystal panel 400) [figs. 2 & 5 & para. 36],
the substrate being provided with 
	a plurality of data lines (data lines dl1 to dln) [figs. 2 & 5 & para. 36], a plurality of gate lines (plurality of gate lines A & plurality of gate lines B) [figs. 2 & 5 & para. 36], and a plurality of pixel units [figs. 2 & 5 & para. 37], and 
	each pixel unit comprising subpixels of different colors arranged along the direction of the gate lines [figs. 3-4 & para. 43]; and 
	a gate driver chip (gate driver gd) [figs. 2 & 5 & para. 36] which outputs gate enabling signals to the gate lines to turn on the pixel units [figs. 2 & 5 & para. 36 & 39];
each row of pixel units comprises a plurality of pixel groups, and each pixel group comprises a first column of subpixels in the front (a first column of pixels to the left and connected to data line dl1) [figs. 2-4 & 5-6] and an adjacent following second column of subpixels (a second column of pixels to the right and connected to data line dl1) [figs. 2-4 & 5-6], the first column of subpixels and the second column of subpixels being connected with the same data line (note adjacent first column and second column share data line dl1) [figs. 2 & 5], and the first column of subpixels and the second column of subpixels being connected to two different gate lines (adjacent first column of subpixels and second column of subpixels utilizes different gate lines) [figs. 2-4 & 5-6];
the polarities of data driving signals adopted by two adjacent pixel groups in the each row of pixel units are opposite (adjacent first column of subpixels and second column of subpixels corresponding to data line dl1 have different polarity than adjacent first column of subpixels and second column of subpixels corresponding to data line dl2) [figs. 2-4 & 5-6]; and
a voltage of a gate enabling signal of the first column of subpixels is the same as  that of a gate enabling signal corresponding to the second column of subpixels [figs. 4 & 7];
wherein the first column of subpixels are odd-column subpixels (a first column of pixels to the left and connected to data line dl1) [figs. 2-4 & 5-6], the second column of subpixels are even-column subpixels (a second column of pixels to the right and connected to data line dl1) [figs. 2-4 & 5-6], the first column of subpixels being connected to odd-row gate lines [figs. 5-6], the second column of subpixels being connected to even-row gate lines [figs. 5-6].
Cho does not explicitly teach the voltage of the gate enabling signal of the first column of subpixels is greater than that of a gate enabling signal corresponding to the second column of subpixels.
Chen teaches the concept of a display panel [abstract], wherein a voltage of a gate enabling signal of a first column of subpixels (g3, vgh3) [figs. 1-4 & para. 46-47 & 50] is greater than that of a gate enabling signal corresponding to a second column of subpixels (g4, vgh4) [figs. 1-4 & para. 46-47 & 50].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel utilized with the display apparatus of Cho, such that the voltage of the gate enabling signal of the first column of subpixels is greater than that of a gate enabling signal corresponding to the second column of subpixels, as taught by Chen, to improve image quality by eliminating defects of uneven brightness, as taught by Chen [para. 8].
Thus, Cho as modified by Chen teaches a voltage of a first gate enabling signal corresponding to the odd-column subpixels is greater than that of a second gate enabling signal of the even-column subpixels (g3, vgh3 > g4, vgh4) [Chen: figs. 1-4 & para. 46-47 & 50];
wherein a waveform of the voltage of the first gate enabling signal and a waveform of the voltage of the second gate enabling signal are both chamfered waveforms (note chamfering) [Chen: figs. 1-4 & para. 46-47 & 50];
wherein the first gate enabling signal comprises a first pre-chamfer interval and a first chamfer interval in each cycle (note scanning cycle t3) [Chen: figs. 1-4 & para. 46-47 & 50];
the second gate enabling signal comprises a second pre-chamfer interval and a second chamfer interval in each cycle (note scanning cycle t4) [Chen: figs. 1-4 & para. 46-47 & 50];
the first chamfer interval and the second chamfer interval start at the same time [Chen: figs. 1-4 & para. 46-47 & 50];
wherein a slope of the first chamfer interval is greater than that of the second chamfer interval [Chen: figs. 1-4 & para. 46-47 & 50];
the voltage of the first gate enabling signal of the odd-column subpixels after chamfering is equal to the voltage of the second gate enabling signal of the even-column subpixels after chamfering (vsp3 = vsp4) [Chen: figs. 1-4 & para. 46-47 & 50].
As to claim 21, Cho as modified by Chen teaches the display panel according to claim 1, wherein a duration of the first pre-chamfer interval is equal to a duration of the second pre-chamfer interval [Chen: figs. 1-4 & para. 46-47 & 50].
As to claim 22, Cho as modified by Chen teaches the display panel according to claim 1, wherein an absolute value of a difference between a turning-on voltage and a turning-off voltage of the odd-column subpixels is greater than an absolute value of a difference between the turning-on voltage and the turning-off voltage in even columns [Chen: figs. 1-4 & para. 40-41, 46-47, 52-53, & 50].

Claims 4 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Chen, and further in view of Hsu et al. (US 20080225035).
As to claim 4, Cho as modified by Chen teaches the display panel according to claim 3, wherein a difference between the voltage of the first gate enabling signal corresponding to the odd-column subpixels and the voltage of the second gate enabling signal corresponding to the even-column subpixels is y, and y is greater than 0 (difference between vgh3 & vgh4 is greater than 0) [Chen: figs. 1-4 & para. 46-47 & 50].
	Cho as modified by Chen does not explicitly teach wherein y is greater than 0 and less than or equal to 10 v.
	Hsu teaches the concept of a display panel [abstract], wherein a difference between the voltage of a first gate enabling signal corresponding to an odd-column subpixels (V1 is 25v of Gn) [fig. 3b & para. 44 & 47] and a voltage of a second gate enabling signal corresponding to an even-column subpixels (V2 is 18v of Gn+1) [fig. 3b & para. 44 & 47] is y, wherein y is greater than 0 and less than or equal to 10 v (v1 - v2 = 7v) [fig. 3b & para. 44 & 47].
Because Cho, Chen, and Hsu are in the same field of endeavor, i.e., gate driving schemes for liquid crystal displays, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the y that is greater than 0, as taught by Cho as modified by Chen, with a y that is greater than 0 and less than or equal to 10 v, as taught by Hsu, for the purposes of achieving the predictable result of improving image quality by providing more uniform feedthrough voltages.
As to claim 16, Cho as modified by Chen teaches the driving method of the display panel according to claim 14, wherein a difference between the voltage of the first gate enabling signal corresponding to the odd-column subpixels and the voltage of the second gate enabling signal corresponding to the even-column subpixels is y, and y is greater than 0 (difference between vgh3 & vgh4 is greater than 0) [Chen: figs. 1-4 & para. 46-47 & 50].
Cho as modified by Chen does not explicitly teach wherein y is greater than 0 and less than or equal to 10 v.
Hsu teaches the concept of a driving method of a display panel [abstract], wherein a difference between a voltage of the first gate enabling signal corresponding to an odd-column subpixels (V1 is 25v of Gn) [fig. 3b & para. 44 & 47] and a voltage of a second gate enabling signal corresponding to an even-column subpixels (V2 is 18v of Gn+1) [fig. 3b & para. 44 & 47] is y, wherein y is greater than 0 and less than or equal to 10 v (v1 - v2 = 7v) [fig. 3b & para. 44 & 47].
Because Cho, Chen, and Hsu are in the same field of endeavor, i.e., gate driving schemes for liquid crystal displays, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the y that is greater than 0, as taught by Cho as modified by Chen, with a y that is greater than 0 and less than or equal to 10 v, as taught by Hsu, for the purposes of achieving the predictable result of improving image quality by providing more uniform feedthrough voltages.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Chen, and further in view of Chan et al. (US 20180025684).
As to claim 20, Cho as modified by Chen teaches the display apparatus according to claim 19, wherein the display apparatus is a liquid crystal display apparatus [Cho: abstract & Chen: abstract].
Cho as modified by Chen does not explicitly teach wherein the liquid crystal display apparatus is one of a twisted nematic display apparatus, an in-plane switching display apparatus, and a multi-domain vertical alignment display apparatus.
Chan teaches the concept of a display apparatus [abstract & figs. 1 & 5], wherein the display apparatus is a liquid crystal display apparatus [para. 31], wherein the liquid crystal display apparatus is one of a twisted nematic display apparatus, an in-plane switching display apparatus, and a multi-domain vertical alignment display apparatus [para. 31].
Because Cho, Chen, and Chan are in the same field of endeavor, i.e., gate driving schemes for liquid crystal displays, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the liquid crystal display apparatus of the display apparatus of Cho as modified by Chen, with the liquid crystal display apparatus is one of a twisted nematic display apparatus, an in-plane switching display apparatus, and a multi-domain vertical alignment display apparatus, as taught by Chan, for the purposes of achieving the predictable result of displaying an image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee			(US 20070216632).
Deng et al. 		(US 20150310815).
Chung et al. 		(US 20090189883).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/             Primary Examiner, Art Unit 2694